ORDER AND RECOMMENDATION
This day came the claimant, Carl M. Geupel Construction Co., Inc., by counsel, Wayne A. Sinclair, and the respondent, Department of Highways, State of West Virginia, by counsel, Stuart Reed Waters, Jr., and jointly represented to the Court that as directed by the Court in its opinion issued in the above styled claim, the parties have agreed to an amount of recovery for approval by the Court.
It is hereby jointly recommended by Carl M. Geupel Construction Co., Inc., claimant, and Department of Highways, State of West Virginia, respondent, that the claimant is entitled to recover from the respondent, the following sums of money on the following items:
I.COMMON CARRIER RATE INCREASE PRIOR TO FEBRUARY 15, 1976 SEE “EXHIBIT A” ATTACHED $16,846.54
II.COMMON CARRIER RATE INCREASE AFTER FEBRUARY 15, 1976 SEE “EXHIBIT B” ATTACHED $21,125.09
III.TAXES AND BOND
A. 2.2%, STATE BUSINESS AND OCCUPATION $ 835.38
B. 1.5% CITY BUSINESS AND OCCUPATION $ 569.57
*201C. .5% BOND $ 189.86
TOTAL RECOMMENDED AWARD $39,566.44
It is further agreed by and between the claimant and the respondent hereto that any additional amounts claimed not agreed to be paid in this recommendation, as set out and alleged in claimant’s Notice of Claim filed in this action, are to be disallowed and not considered by the Court for any award and are to be dismissed.
Upon consideration of the claimant’s and respondent’s representations, the Opinion of the Court heretofore filed in deciding the subject claim and the recommendations set out aforesaid, the Court is of the opinion to and does sustain the same and the same are hereby received, filed and accepted; and it is hereby further ordered that the claimant be and it is hereby granted an award against the respondent in the amount of Thirty-Nine Thousand Five Hundred Sixty-Six Dollars and Forty-Four Cents ($39,566.44).
It is hereby further ordered that any additional amounts claimed and alleged in claimant’s Notice of Claim not allowed in the above award, are hereby disallowed.
Entered this 5th day of March, 1981.
JOHN B. GARDEN/s Judge
Approved by:
Carl M. Geupel Construction Co., Inc., a corporation
By WAYNE A. SINCLAIR
Its Counsel
Department of Highways, State of West Virginia
By STUART REED WATERS, JR.
Its Counsel
*202“EXHIBIT A”
Computations of the aggregate quantities set forth below were based upon item quantities paid through February 15, 1976, Project Materials Records and/or the Job Mix Formula for the payment items as submitted by the Contractor.
• 1. Item 501-1(8") Portland Cement Concrete Pavement, Non-Reinforced
Estimate ending February 15, 1976 2,141 SY
Estimate ending September 30, 1975 0
2,141 SY x 9 SY X -67 Ft. + 27 CY = 478.16 CY #57 Gravel 478.16 CY x 1.01 Ton/CY = 482.94 Tons x 0.60 -■ $289.76 Sand 478.16 CY X .585 Ton/CY = 279.72 Tons X 0.60 = $167.83
2. Item 501-6 (8") Continuously Reinforced Portland Cement Concrete Pavement
Estimate ending February 15, 1976 49,890 SY
Estimate ending September 30, 1975 18,244 SY
[[Image here]]
3. Item
501-1(10") Portland Cement Concrete Pavement, Reinforced
Estimate ending February 15, 1976 16,969 SY
Estimate ending September 30, 1975 9,073 SY
[[Image here]]
*2034.Item
501-1 (10") Portland Cement Concrete Pavement, Non-Reiniorced
Estimate ending February 15, 1976 7,470 SY
Estimate ending September 30, 1975 1,686 SY
[[Image here]]
5.Item
502-(12") Portland Cement Concrete Approach Slab
Estimate ending February 15, 1976 329 CY
Estimate ending September 30, 1975 164 SY
[[Image here]]
6.Item 501-7 Anchor Joints
Estimate ending February 15, 1976 8 each
Estimate ending September 30, 1975 0
[[Image here]]
7.Item 610-3(2) Combination Concrete Curb and Gutter
Estimate ending February 15, 1976 3,376 LF
Estimate ending September 30, 1975 1,241 LF
[[Image here]]
*2043. Item 501-1 (9") Portland Cement Concrete Pavement Estimate ending February 15, 1976 Estimate ending September 30, 1975 6,878 SY 6,835 SY
[[Image here]]
9. #57 Gravel Stockpile 5,768 Tons X 0.60 $ 3,460.80
Sand Stockpile 3,967 Tons X 0.60 $ 2,380.20
TOTAL $16,846.54
“EXHIBIT B”
Computations of the aggregate quantities set forth below are based or. final quantities of the various items less amounts used and stockpiled prior to February 15, 1976.
1. Item 501-1 (8") Portland Cement Concrete Pavement, Non-Reinforced
[[Image here]]
2. Item 501-6(8") Continuous Reinforced Portland Cement Concrete Pavement
[[Image here]]
*2053.Item 501-1(10") Portland Cement Concrete Pavement, Reinforced
[[Image here]]
4.Item 501-1 (10") Portland Cement Concrete Pavement, N on-Reinforced
[[Image here]]
5.Item 502-1 (12") Portland Cement Concrete Approach Slab
[[Image here]]
6.Item 501-7 Anchor Joints
[[Image here]]
7.Item 610-3(2) Combination Concrete Curb and Gutter
[[Image here]]
*2068. Item 501-1(9") Portland Cement Concrete Pavement, Reinforce and Non-Reinforced
[[Image here]]
9. Less # 57 Gravel Stockpile Sand Stockpile to CO X X tí tí o o CO t-CO CO
TOTAL $21,125.09